Title: To Thomas Jefferson from Thomas Appleton, 12 July 1825
From: Appleton, Thomas
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Leghorn
                            12th July 1825.—
                    You will find in the inclos’d letter, my account current for the Capitals &c &c balance due me, Dollars 362.77—which Sum, with the balance due me, on your private account Dollars 178.50. as transmitted to you in my letter of 22nd of June, forming together, Dollars 541.27—which you will please remit, as hertofore to Samuel Williams of London, or if more convenient to you, to Thos Perkins President of the union Insurance Boston, adding, as appears to me equitable, the then premium of exchange on London, as the money must be remitted to me, through England.—I have not yet receiv’d the piedestal for your use: as soon as it arrives from Carrara, it shall be forwarded to you.—Giacomo Raggi takes his passage on board the vessel, which will convey this letter, and, I presume, you will see him, shortly after its reception—he carries with him, a small adventure in marble-works, which he obtain’d on credit, and is consign’d to a merchant in New York, who will give to Raggi, after the sale, whatever exceeds his debt, which I am inclin’d to think, will be zero.—he is so miserably straitned for money that he could not even pay here, which is usual, his passage, which I procur’d for him, for 50—Dollars; thus the Captain runs the hasard, of at last finding, that his debt, & the freight will consume everything.Allow me, sir, to renew my most ardent wishes, for a continuance of your health & happiness—
                        Th: Appleton